October 10, 1921. The opinion of the Court was delivered by
The case contains this statement:
"This was an action for damages, for an alleged false imprisonment of the respondent, arising out of the following facts: On the night of June 5, 1919, the storehouse of Palmetto Power  Light Company, a corporation engaged in the sale of electric current and of electrical appliances in Florence, was broken into and an electric fan *Page 329 
stolen therefrom. When discovered on the following morning the robbery was reported to the city police department. Upon investigation, it was discovered that upon the night of the robbery electric fans had been offered for sale in the city, to various persons, among others, to one J.W. Howard, proprietor of a restaurant, who described the person who had offered him the fan. It further developed that a fan had been purchased on that night by one Allowas, and upon examination the fan purchased by him was identified as that stolen from the electric company, and it was forthwith restored to that company by the police authorities."
"Thereafter, on the evening of June 8, 1919, Howard, seeing at the railroad station one whom he believed to have been the party who had offered to sell him two fans on the night of the robbery, telephoned the office of the company, and advised the general superintendent, the defendant Hodges, that the man who had tried to sell him a fan was at the depot, and if they would secure an officer they would get him. Thereupon Hodges had the police station telephoned, and upon being advised that the officer on duty then had no way of getting to the depot quickly, he offered the use of his personal automobile to carry him. Accordingly Hodges, the officer, and two others proceeded in Hodges' car to the depot. Upon arrival there, they were met by Howard, who advised them that the man had gone off but that his baggage was there indicating the same. Whereupon Hodges walked over and kicked the bag, and hearing a jingling sound, made some remark as to the bag containing tools. The officer went off in search of the party to be apprehended, and, upon his being pointed out by Howard, arrested the plaintiff, Falls."
"Falls, after some dispute, submitted to the arrest, and the officer started toward a taxicab. At this point Hodges again volunteered the use of his car. Falls, the *Page 330 
officer and the two who had accompanied Hodges to the depot got into the car with Hodges and drove off. They went through the streets of the city to the place where they were informed Allowas lived, but upon arrival there ascertained that he was not the man who had purchased the fan. They accordingly drove to another part of the city, where the right man was located. Upon Falls being presented to him, he failed to identify him as the party who had sold to him the stolen fan. Whereupon the officer released Falls and left the car. Falls and Hodges had some words over what had taken place, but Hodges drove him back to the station, and there left him."
"The plaintiff brought suit for $5,000 against Hodges personally and against Palmetto Power  Light Company. The case came on to be heard before his Honor, Judge Thomas S. Sease, and a jury at the November, 1920, term of the Court of Common Pleas for Florence County. At the conclusion of the testimony the defendants submitted a motion for a directed verdict, which was refused. The jury found for the plaintiff $500 actual, and $2,000 punitive damages. A motion for a new trial was made and refused. The defendant thereupon gave notice of an appeal to this Court."
The appellant's argument says:
"The exceptions present for determination these questions:
"(1) Was the arrest unlawful?
"(2) If unlawful, was it procured, instigated, or participated in by Hodges?
"(3) If unlawful and procured, instigated or participated in by Hodges, was the appellant Palmetto Power Light Company responsible for his acts in connection therewith?
"(4) Was there any testimony tending to show willfulness or wantonness upon which the jury could base a verdict for punitive damages? *Page 331 
"(5) Was the verdict for punitive damages excessive and unreasonable?"
1. Was the arrest unlawful?
His Honor, Judge Sease, charged the jury as follows:
"Now what is a lawful arrest? I will first charge you that the breaking and entering of a house in the daytime or nighttime with intent to steal or commit some other felony is a felony, and any citizen may arrest a thief upon information, provided the information is sufficient to warrant a man of ordinary reason to come to the conclusion that the man sought to be arrested is the thief or felon. An officer or citizen may not arrest simply because a felony has been committed, but they may arrest the thief or felon, that is, the person who commits the felony or commits the theft, upon information that is reasonably calculated to satisfy a man of ordinary prudence and reason that the party sought to be arrested is guilty of a felony. I charge you that is applicable to an officer or a private citizen, and arrest may be made in these circumstances without a warrant."
This charge, not being appealed from, is the law of this case. There was evidence that some fans had been stolen from the defendants' corporation, but no evidence that the fans offered for sale to the defendants' witness Howard were stolen fans. Whatever may be said as to the sufficiency of the evidence of identification of the plaintiff by the witness Howard, yet as a matter of fact, the parties who made the arrest were not satisfied, and went off to find the purchaser of the fan. The warrant named the person to be arrested as "John Doe." That means that the person who made the affidavit and the officer who issued the warrant were uncertain as to the person to be arrested. The warrant itself bespoke caution. The plaintiff offered to prove his identity by citizens of Florence, easier of access than the purchaser of the fan, but his entreaties were ignored. His Honor charged the *Page 332 
jury that the arrest must be "upon information that is reasonably calculated to satisfy a man of ordinary prudence and reason that the party sought to be arrested is guilty of a felony." The information did not even satisfy the parties who made the arrest. Under the charge, therefore, the arrest was unlawful. This assignment of error cannot be sustained.
If unlawful, was it procured, instigated or participated in by Hodges?
There was abundant evidence to show that the arrest was procured, instigated, and participated in by Hodges. The defendants' witness Howard stated:
"I had done what I promised to do, and that was all the interest I took in it. I had promised Mr. Hodges to telephone him. It was at his request and on account of the company's business I was to phone down there."
Mr. Hodges directed the sending of the phone message to police headquarters. He went in his own car for the officer, took him to the place of arrest; watched the plaintiff's baggage for plaintiff's return; took the prisoner and officer to look for the purchaser of the stolen fan. There was abundant evidence from which the jury might have inferred that Mr. Hodges was the effective manager of the entire proceedings. This assignment of error cannot be sustained.
III. If unlawful and procured, instigated, and participated in by Hodges, was the appellant Palmetto Power  Light Company responsible for his acts in connection therewith?
Here again the evidence was abundant. The evidence showed that Mr. Hodges was the general manager of all the company's business, and direct evidence, unobjected to, and by defendants' witness, that it was "on account of the company's business." It is true that Mr. Hodges denied this, but that made it a question for the jury. This assignment of error cannot be sustained. *Page 333 
IV. Was there any testimony tending to show willfulness or wantonness upon which the jury could base a verdict for punitive damages?
The plaintiff was arrested while his identity was uncertain. He was not informed of the cause of his arrest. His request that he be allowed to show who he was by business people of Florence was ignored. He was taken from a station where his train was about to depart, kept until it had gone; no apology for the injury done, and even though it suggested itself to Mr. Hodges that the plaintiff might be short of money, not only was there no offer of assistance, but it was made a matter of jest.
V. Was the verdict for punitive damages excessive and unreasonable?
The answer is No.
The judgment appealed from is affirmed.
MR. CHIEF JUSTICE GARY and MR. JUSTICE WATTS concur.